PER CURIAM:
This is an appeal from an order denying appellant’s motion for new trial and judgment n. o. v. We cannot reach the merits of appellant’s contentions, however, because the order has not been reduced to judgment and docketed. Accordingly, the appeal is premature and must be quashed. Slagter v. Thrifty Clean, Inc. (Slagter v. Mix), 441 Pa. 272, 272 A.2d 885 (1971); Thomas M. Durkin & Sons, Inc. v. Nether Providence Township School Authority, 291 Pa. Superior Ct. 402, 435 A.2d 1288 (1981); Richard v. Chester Extended Care Center, 287 Pa.Superior Ct. 289, 430 A.2d 290 (1981); Brogley v. Chambersburg Engineering Co., 283 Pa. Superior Ct. 562, 424 A.2d 952 (1981).
Appeal quashed.
MONTEMURO, J., files a dissenting opinion.